Citation Nr: 1343241	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-05 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma City, Oklahoma


THE ISSUE

Entitlement to an annual clothing allowance for the year 2010.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Oklahoma City, Oklahoma, which denied the benefit sought.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in August 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he wears a back brace, a right knee brace, and bilateral wrist braces for his service-connected disabilities, and that the braces damage his clothing.  He also notes that he received a clothing allowance previously.

The Board notes that the only physical record presently before the Board is an appeals folder prepared by the VAMC; the Veteran's full claims file is not before the Board.  A review of the Veteran's electronic Virtual VA file reveals that the Veteran's service-connected disabilities include disabilities of the lumbar spine, right knee, and bilateral wrists.

The Veteran has not been service connected for a disability that causes loss of use of a hand or foot.  As such, in order for him to be found eligible for a clothing allowance for the year 2010, a certification is needed from the Chief Medical Director or designee that the orthopedic appliances (back brace, knee brace, wrist braces) tend to damage the Veteran's clothing.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  The Veteran was initially denied an annual clothing allowance in August 2010 on the basis that he had been issued knee and back braces in September 2008.  If these devices were being worn as prescribed and worn to the extent that they are causing irreparable wear and tear on outer garments, they would be in need of repair or replacement prior to the date of application for the clothing allowance.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's claims file from the RO and obtain any VA medical records from 2010 that are relevant to the claim for a clothing allowance, and associate them with the claims file.

2.  Arrange for the claims file and VAMC appeals folder to be reviewed by the Chief Medical Director or his/her designee, who should certify whether or not the back, knee, and wrist braces worn by the Veteran render him eligible for a VA clothing allowance for the year 2010 under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  A complete rationale for all conclusions reached should be included with the certification.

3.  Thereafter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC before the claims file and VAMC appeals folder are returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

